Citation Nr: 0108967	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by a 
Department of Veterans Affairs (VA) Regional Office (RO).    

In the veteran's February 1999 substantive appeal (VA Form 
9), he requested a hearing in Washington D.C. before a member 
of the Board.  The veteran was advised of the date and time 
of his hearing in a letter of September 29, 2000.  He failed 
to report for his December 2000 hearing.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In his February 1999 VA Form 9, the 
veteran mentioned that he had applied for SSI benefits so an 
attempt should be made to obtain any records and decision 
regarding that claim.  

It is also noted that the RO had scheduled the veteran for 
some examinations in late 1998.  The veteran advised, 
however, that he could not attend as he was in jail.  Thus, 
since the most recent medical evidence of record is not 
recent enough to reflect the veteran's current mental and 
physical status, further action should be taken to have him 
examined.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the Social 
Security Administration in regard to the 
claim for SSI benefits that the veteran 
reported was pending as of February 1999 
and ask for a copy of any decision in that 
matter along with a copy of all supporting 
medial evidence.  

3.  The RO should try to locate the 
veteran, including, if necessary, by 
contacting the Humboldt County Detention 
Center in Winneucca, Nevada, where he was 
incarcerated as of early 1999.  The 
purpose of this is to afford the veteran 
the opportunity to identify or submit 
additional medical records and other 
relevant evidence and to afford him a 
general medical examination, a psychiatric 
examination, and any other examinations 
deemed necessary in respect to his claim 
for pension.  If it is learned that the 
veteran is incarcerated, an attempt should 
be made through contact with jail/prison 
officials to have the veteran escorted for 
VA examinations or to have him examined by 
corrections department doctors.  In any 
event, any corrections department medical 
records should be obtained if they are 
subsequent to medical evidence now on 
file.  

If the veteran is examined by a 
psychiatrist or psychologist, the examiner 
should be asked to state, if possible, 
what the veteran's Global Assessment of 
Functioning (GAF) score is without 
consideration of the impairment resulting 
from any alcohol/drug abuse and what the 
GAF score is based on the total 
psychiatric picture including substance 
abuse.  The RO should provide other 
appropriate guidelines to the psychiatric 
examiners so that the examination results 
will be adequate for rating under the 
current psychiatric rating criteria.  In 
regard to a general medical or other 
physical examination, liver functions 
tests would be helpful in light of the 
veteran's history of hepatitis, along with 
physical examination findings sufficient 
to rate the veteran's disabilities.  

3. The RO should undertake any additional 
development that is indicated.  The RO 
should then readjudicate this claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




